                     Case 19-14664-abl             Doc 18       Entered 11/29/19 21:56:56                Page 1 of 2
                                               United States Bankruptcy Court
                                                    District of Nevada
In re:                                                                                                     Case No. 19-14664-abl
REYNA HERNANDEZ-SANCHEZ                                                                                    Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0978-2                  User: burkslg                      Page 1 of 1                          Date Rcvd: Nov 27, 2019
                                      Form ID: oscpayff                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 29, 2019.
db             +REYNA HERNANDEZ-SANCHEZ,   2665 S. BRUCE ST,   APT. 228,   LAS VEGAS, NV 89169-1768

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 29, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 27, 2019 at the address(es) listed below:
              LENARD E. SCHWARTZER   trustee@s-mlaw.com,
               lbenson@s-mlaw.com;nv17@ecfcbis.com;les@trustesolutions.net
              U.S. TRUSTEE - LV - 7   USTPRegion17.LV.ECF@usdoj.gov
                                                                                            TOTAL: 2
              Case 19-14664-abl          Doc 18      Entered 11/29/19 21:56:56           Page 2 of 2
NVB 1017 (Rev. 8/15)


                               UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEVADA


 IN RE:                                                          BK−19−14664−abl
                                                                 CHAPTER 7
 REYNA HERNANDEZ−SANCHEZ

                                   Debtor(s)                     ORDER TO SHOW CAUSE
                                                                 WHY CASE SHOULD NOT BE
                                                                 DISMISSED FOR FAILURE TO
                                                                 PAY FILING FEES


                                                                 Hearing Date:    1/8/20
                                                                 Hearing Time:    09:30 AM



The above−named debtor has failed to pay the required filing fee(s) in accordance with the following entry/entries on
docket:

1 − Chapter 7 Voluntary Petition Individual. Fee Amount $0. Request for in forma pauperis waiver. Filed by REYNA
HERNANDEZ−SANCHEZ (mag)

6 − Order Denying Debtor's Application for Waiver of the Chapter 7 Filing Fee (Related Doc # 4) First Installment
Payment due by 07/25/2019. Second Installment Payment due by 09/23/2019. Third Installment Payment due by
10/21/2019. Final Installment Payment due by 11/20/2019. (cly)

The debtor is delinquent in the amount of $ 335.00; therefore,

IT IS ORDERED that the debtor and/or attorney for the debtor in the above−entitled case is directed to appear and
show cause why this case should not be dismissed for failure to pay filing fees in accordance with Fed. R. Bankr. P.
1017(b). In accordance with Fed. R. Bankr. P. 1006(b)(2), the filing fee can be paid no later than 180 days from the
filing of the petition.

The hearing will be held before a United States Bankruptcy Judge, as follows:

           Hearing Date:                1/8/20
           Hearing Time:                09:30 AM
           Hearing Location:            ABL−Courtroom 1, Foley Federal Bldg
                                        300 Las Vegas Blvd South,
                                        Las Vegas, NV 89101

The hearing will not be held, and the case will not be dismissed if payment is received at least three (3) business
days before the scheduled hearing. Payment for any fees must be in the form of a cashier's check or money order for
the exact amount. Payments made in cash are not accepted.



Dated: 11/27/19


                                                           Mary A. Schott
                                                           Clerk of Court
